IMG-274                                                       NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                     No. 09-3445
                                     ___________

                               ANTONIUS TARGONO,
                                              Petitioner

                                           v.

                ATTORNEY GENERAL OF THE UNITED STATES,
                                                Respondent

                      ____________________________________

                      On Petition for Review of an Order of the
                           Board of Immigration Appeals
                            (Agency No. A079-734-251)
                   Immigration Judge: Honorable Donald V. Ferlise
                     ____________________________________

                 Submitted Pursuant to Third Circuit LAR 34.1(a)
                                August 11, 2010
      Before: MCKEE, Chief Judge HARDIMAN AND COWEN, Circuit Judges

                            (Opinion filed:August 16, 2010)
                                     ___________

                                      OPINION
                                     ___________

PER CURIAM

      Antonius Targono, an Indonesian citizen of Chinese descent, petitions for review

of the Board of Immigration Appeals’ (“BIA”) decision upholding the Immigration

Judge’s (“IJ”) removal order and denying Targono’s application for withholding of
removal. For the following reasons, we will deny the petition for review.

                                              I

       Targono entered the United States in 2001 and remained beyond the authorized

period. Before the IJ, he conceded removability. Later, in 2004, Targono filed an

application for asylum, withholding of removal, and CAT protection.

       In support of his application, Targono testified that, between the ages of 7 and 15,

he was repeatedly insulted by Indonesian children who shouted “Chinese, Chinese,” at

him and told him he did not deserve to be in Indonesia. In addition, approximately three

times per week, he was stopped on the way to school by neighborhood children and

young adults who would demand money from him because they saw he was Chinese and

believed he was wealthy. If he did not have money, they would hit him, but not enough to

cause injury. Targono testified that the worst thing to happen to him was the taunting by

his classmates. He also testified that he fears returning to Indonesia because of the riots

that occurred in May 1998 and because churches are being destroyed.

       The IJ denied Targono’s application, reasoning that his asylum application was

untimely and that he failed to demonstrate past persecution or a clear probability of future

persecution. The BIA upheld the IJ’s decision, but remanded for consideration of

Targono’s CAT claim, which Targono ultimately withdrew. After further proceedings,

Targono filed a timely petition for review.




                                              2
                                              II

       We have jurisdiction pursuant to 8 U.S.C. § 1252(a). Because the BIA issued its

own opinion, we review its decision rather than that of the IJ. See Li v. Att’y Gen., 400

F.3d 157, 162 (3d Cir. 2005). However, we also look to the decision of the IJ to the

extent that the BIA deferred to or adopted the IJ’s reasoning. See Chavarria v. Gonzalez,

446 F.3d 508, 515 (3d Cir. 2006). We review the Agency’s factual determinations for

substantial evidence, and will uphold such determinations unless any reasonable

adjudicator would be compelled to reach a contrary conclusion. See Fiadjoe v. Att’y

Gen., 411 F.3d 135, 153 (3d Cir. 2005).

       “The threshold for establishing eligibility for withholding of removal is higher

than that for establishing entitlement to asylum and requires the alien to demonstrate a

‘clear probability’ that, upon removal to the country of origin, his or her ‘life or freedom

would be threatened on account of one of the statutorily enumerated factors.’” Obale v.

Att’y Gen., 453 F.3d 151, 161 (3d Cir. 2006) (quoting Senathirajah v. INS, 157 F.3d 210,

215 (3d Cir. 1998)). The clear probability standard is met if an applicant shows that it is

more likely than not that he will suffer persecution. See Miah v. Ashcroft, 346 F.3d 434,

439 (3d Cir. 2003). An applicant may meet this standard by demonstrating past

persecution, which creates a rebuttable presumption of future persecution, or by

demonstrating that a future threat to his life or freedom is likely, either because he will be

singled out for persecution or because he is a member of a group subject to a pattern or



                                              3
practice of persecution. See 8 C.F.R. § 208.16(b). Persecution includes “threats to life,

confinement, torture, and economic restrictions so severe that they constitute a threat to

life or freedom.” Fatin v. INS, 12 F.3d 1233, 1240 (3d Cir. 1993). However, it “does not

encompass all treatment that our society regards as unfair, unjust, or even unlawful or

unconstitutional.” Id.

       Targono presents two arguments in his petition for review. First, he argues that the

BIA erred in concluding that he failed to demonstrate past persecution. In denying relief,

the BIA reasoned that the incidents Targono endured, viewed cumulatively, did not rise to

the level of persecution. We agree. Although unfortunate, the taunting, stealing, and

hitting Targono faced were not so severe that they constituted a threat to his life or

freedom. See id.

       Second, Targono argues that the BIA failed to consider whether a pattern or

practice of persecution against Chinese Christians exists in Indonesia. Though the IJ

expressly held that the background evidence Targono submitted failed to demonstrate a

pattern or practice of persecution against Chinese Christians in Indonesia, the BIA did

not. Rather, the BIA stated generally that Targono “did not show a clear probability of

persecution upon his return [to Indonesia],” AR 145, and expressly agreed with the IJ’s

holding that Targono failed to demonstrate that he would be singled out for persecution.

Targono contends that the Board’s omission requires a remand for further consideration.

We disagree. “The Board is not required to write an exegesis on every contention, but



                                              4
only to show that it has reviewed the record and grasped the [alien’s] claims.” Sevoian v.

Ashcroft, 290 F.3d 166, 178 (3d Cir. 2002) (internal citations and quotation marks

omitted). In declining to expressly discuss Targono’s “pattern or practice” claim, the

Board implicitly adopted the IJ’s reasoning. To the extent that Targono challenges the

Agency’s determination that the background evidence he provided did not show a pattern

or practice of persecution, we agree with the Government that such a claim lacks merit.

We held in Sioe Tjen Wong v. Att’y Gen., 539 F.3d 225, 233-34 (3d Cir. 2008), that the

same reports Targono provided were insufficient to demonstrate such a pattern or

practice.

       Accordingly, we will deny the petition for review.




                                            5